Citation Nr: 9916050	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1973 
to September 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran entitlement to an 
increased rating for history of a fractured right elbow to 10 
percent disabling.  The veteran continued his appeal.  

At the veteran's Travel Board hearing in April 1999, he 
raised several claims.  He raised claims for right wrist and 
right hand disabilities secondary to his service-connected 
right elbow disability (page 5).  He also raised a claim for 
a stomach disability secondary to the medication he takes for 
his service-connected right elbow disability (page 2).  He 
also raised a claim for pulled muscles on his left side 
secondary to his service-connected right elbow disability 
(page 10).  These claims are referred to the RO for 
appropriate adjudication.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The United States Court of Appeals for Veterans Affairs 
(Court) issued a decision which included important guidelines 
for developing cases involving orthopedic disabilities.  In 
the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1995) or 38 C.F.R. § 4.45 (1995).  
It was also held that the provisions of 38 C.F.R. § 4.14 

(1995) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  As the veteran 
has not had a VA examination during the course of his appeal, 
he should be afforded a VA examination that conforms with the 
guidelines described in DeLuca.

As this case requires further development, it is remanded for 
the following actions:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder. 

2.  The appellant should be afforded a VA 
examination by an orthopedic physician to 
determine the nature and severity of his 
service-connected residuals of a 
fractured right elbow.  Such tests as the 
examining physician deems appropriate 
should be performed to include any x-
rays.  These tests should include a 
complete test of the range of motion of 
the veteran's right elbow.  In describing 
the disability of the right elbow, the 
examiner should answer the following 
questions: 

a.  What is the veteran's range of 
motion of the right elbow for 
flexion and extension?

b.  Does the veteran have ankylosis 
of the right elbow? 

c.  Does the veteran have any loss 
of or limitation of supination or 
pronation of the right forearm, and 
if so, what is the degree of such 
loss or limitation?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the right elbow.  The 
examiner should be asked to answer the 
following questions:

d.  Does the veteran's right elbow 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right elbow is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examiner should also answer the 
following questions regarding the 
veteran's right elbow:

f.  Does the veteran have a marked 
cubitus varus or cubitus valgus 
deformity?

g.  Does the veteran have an 
ununited fracture of the head of the 
radius?

h.  Does the veteran have either 
malunion or nonunion of the radius 
or ulna?

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to an increased rating from 
10 percent disabling for history of a 
fractured right elbow with particular 
consideration of 38 C.F.R. § 4.40, 4.45, 
as set forth in DeLuca v. Brown. In the 
event that the claim is not resolved to 
the satisfaction of the appellant, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










